ORDER

PER CURIAM.
Insured, Shahrokh and Angela Goli, appeal from a default judgment rendered in favor of insurer, State Auto Insurance Company, voiding coverage under an insurance policy in its declaratory judgment action to declare the rights of the parties under the policy on insured’s apartment building which was destroyed by fire. Insurer filed a motion to dismiss the appeal and for sanctions.
We affirm the judgment pursuant to Rule 84.16(b), thereby denying insurer’s motion to dismiss and for sanctions. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.